

Exhibit 10.2


RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (this “Agreement”), is entered into on January 18,
2018 and dated as of January 14, 2018, by and between Lexington Realty Trust,
with its principal place of business at One Penn Plaza, Suite 4015, New York, NY
10119-4015 (the “Company”), and E. Robert Roskind, residing at the address set
forth on the signature page hereof (“Executive”).
WHEREAS, Executive is employed by the Company as its executive Chairman pursuant
to that certain Employment Agreement, dated as of January 15, 2015 (the
“Employment Agreement”);
WHEREAS, Executive desires to retire from employment with the Company on January
15, 2019 (the “Retirement Date”); and
WHEREAS, to facilitate Executive’s transition, Executive agrees to remain an
employee of the Company until the Retirement Date on the terms and conditions
set forth herein.
Accordingly, the parties hereto agree as follows:
1.
Retirement.

a.Employment Agreement. The Employment Agreement terminated by its terms on
January 14, 2018 and Executive agrees that no amounts shall be due under the
Employment Agreement.
b.Retirement. Executive shall retire from employment with the Company and its
subsidiaries and affiliates (collectively, the “Company Group”) on the
Retirement Date. In that regard, as of the Retirement Date, (i) Executive’s
position as executive Chairman of the Company, and (ii) all other officer
positions, directorships, trusteeships and other positions that Executive holds
with the Company Group shall terminate; provided, that Executive’s position as a
Trustee of the Board of Trustees of the Company (the “Board”) shall continue and
the Company shall cause Executive to be nominated for re-election to the Board
at the first annual meeting of shareholders of the Company following the
Retirement Date. Executive shall become non-executive Chairman from the
Retirement Date until the first annual meeting of shareholders of the Company
following the Retirement Date, at which time, Executive shall become a Trustee
upon election and appointment.
c.Separation Payment. Subject to Executive’s compliance with the terms and
conditions of this Agreement, the Company shall make a lump sum payment to
Executive in the amount of $192,000 on or about February 21, 2019 (the
“Separation Payment”). The Separation Payment is subject to Executive’s signing
and not revoking the Release Agreement substantially in the form attached hereto
as Exhibit A (the “Release Agreement”); provided that the Release Agreement must
both be signed and become effective within 30 days following the Retirement Date
and Executive must not have revoked the Release Agreement in accordance with
Section 4 of the Release Agreement. The Separation Payment shall not be paid to
Executive until the Release Agreement becomes effective in accordance with the
deadline specified in the




1

--------------------------------------------------------------------------------




preceding sentence. In addition, if Executive timely elects continued coverage
for Executive and Executive’s spouse under one or more fully-insured group
health plans sponsored by the Company, the Company shall pay or reimburse
Executive’s COBRA premiums from the Retirement Date through January 15, 2021 or
the date Executive ceases to be eligible for COBRA coverage, if earlier.
Alternatively, at the Executive’s election, the Company may reimburse Executive
for a Medicare supplement insurance policy from the Retirement Date through
January 15, 2021 for Executive and Executive’s spouse.
d.Period Prior to Retirement.
i.During the period commencing on the date of this Agreement and ending on the
Retirement Date (or, if earlier, the date of any termination of Executive’s
employment with the Company) (the “Pre-Retirement Period”), (A) Executive shall
continue to receive Executive’s current annual base salary in the amount of
$525,000 per year (the “Base Salary”) and healthcare benefits in accordance with
the Company’s usual and customary payroll and benefits practices (it being
understood that the amount of the Base Salary shall not be increased prior to
the Retirement Date), (B) Executive received an annual cash incentive award for
2017 in the amount of $426,000 paid on January 12, 2018, and (C) Executive shall
receive an annual cash incentive award for 2018 in the amount of $426,000 to be
paid in or about January 15, 2019, subject to Executive’s compliance with the
terms and conditions of this Agreement. Executive shall not participate in the
Company’s annual long-term incentive plan or its annual cash incentive plan for
2018 or thereafter. During only the Pre-Retirement Period, Executive shall be
entitled to the benefits of the Severance Policy Agreement attached as Exhibit B
hereto, if any, which Severance Policy Agreement shall be incorporated herein
and subject to the terms hereof.
ii.During the Pre-Retirement Period, Executive agrees to (A) render Executive’s
services in accordance with the standards required under Sections 1 and 2 of the
Employment Agreement and in accordance with the Company’s policies, including,
without limitation, the Company’s employee handbook, as the same may be modified
by the Company from time to time, and (B) provide, in good faith, Executive’s
support and cooperation to ensure a successful transition (including, without
limitation, active participation in external meetings with the Company’s
development partners, joint venture partners, brokers and tenants) as reasonably
requested by the Company. Executive acknowledges and agrees any such transition,
including diminution of Executive’s duties in connection with the transition of
Executive’s job duties and responsibilities to others, shall not constitute
“Good Reason” under the Severance Policy Agreement.
2. Equity-Based Awards. With respect to restricted stock awards subject to
time-based vesting conditions (the “Time-Based Awards”) or performance-based
vesting conditions (the “Performance-Based Awards”) and the applicable award
agreements thereunder, subject to Executive’s (a) timely execution and
non-revocation of the Release Agreement and (b) compliance in all material
respects with the obligations and covenants under this Agreement:


a.Accelerated Vesting of Time-Based Awards. All of the Time-Based Awards granted
to Executive prior to the Retirement Date that are scheduled to vest after the
Retirement




2

--------------------------------------------------------------------------------




Date shall vest on the day immediately prior to the Retirement Date. This
Section 2(a) shall supersede the vesting provisions of the award agreements
evidencing Executive’s Time-Based Awards granted prior to the Retirement Date.
b.2016 Performance-Based Awards. The Performance-Based Awards granted to
Executive in January 2016 (the “2016 PBAs”) shall continue to vest in accordance
with the applicable award agreement.
c.2017 Performance-Based Awards. The Performance-Based Awards granted to
Executive in January 2017 (the “2017 PBAs”) shall be forfeited and terminate on
the Retirement Date.
3.No Other Compensation or Benefits. Except in connection with his services on
the Board and as otherwise specifically provided herein or as required by the
Consolidated Omnibus Budget Reconciliation Act or other applicable law,
Executive shall not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit plans, programs or
arrangements of the Company Group on or after the Retirement Date.
4. Covenants and Agreements.
a.Non-Disparagement. Subject to Section 5 below, Executive agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically any comment that Executive knows or
reasonably should know is critical in any material respect of the Company Group
or any of its trustees, directors or officers or is otherwise detrimental in any
material respect to the business or financial prospects or reputation of the
Company Group.
b. Return of Property. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, including, without
limitation, any Company issued technology or equipment, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s employment by the
Company, without the prior written consent of the Company. No later than the
Retirement Date, such items, including any copies or other reproductions
thereof, shall be promptly returned by Executive to the Company (or, if
requested by the Company, destroyed by Executive), except to the extent the
Company and Executive agree that Executive may retain any such copies with
respect to any ongoing service as a Trustee of the Board and Executive shall
return any such copies or other reproductions thereof to the Company at the
conclusion of such service.
c.Incorporation of Release Agreement Terms. Executive hereby agrees that the
terms of the Release Agreement are incorporated by reference such that by
signing this Agreement, Executive will be waiving all known and unknown claims
Executive has as of the date Executive signs this Agreement. Executive may
revoke this waiver within the seven day period following the date he signs this
Agreement.




3

--------------------------------------------------------------------------------






5.Confidential Disclosure in Reporting Violations of Law or in Court Filings.
Executive acknowledges and the Company agrees that Executive may disclose
“confidential information” (as such term is used in the Company’s Code of
Business Conduct and Ethics, as the same may be amended by the Company) in
confidence, directly or indirectly, to federal, state, or local government
officials or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or regulation or making other disclosures that are
protected under the whistleblower provisions of state or federal laws or
regulations. Executive may also disclose confidential information in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal. Nothing in this Agreement is intended to conflict with federal law
protecting confidential disclosures of a trade secret to the government or in a
court filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
Confidential Information that are expressly allowed by 18 U.S.C. § 1833(b). The
parties agree that this Agreement will be filed publicly with the Securities and
Exchange Commission (the “SEC”).


6.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and interpretive guidance promulgated thereunder
(collectively, “Section 409A”), with respect to amounts subject thereto, and
shall be interpreted and construed consistent with that intent. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A as determined by the Company based on the
advice of its tax advisor. If amounts payable under this Agreement do not
qualify for exemption from Section 409A at the time of Executive’s separation
from service and therefore are deemed deferred compensation subject to the
requirements of Section 409A on the date of such separation from service, then
if Executive is a “specified employee” under Section 409A, as determined by the
Company based on the advice of its tax advisor, on the date of Executive’s
separation from service, payment of the amounts hereunder shall be delayed for a
period of six months from the date of Executive’s separation from service if
required by Section 409A. The accumulated postponed amount shall be paid in a
lump sum within 10 days after the end of the six-month period. Based on the
foregoing, it is currently contemplated that the release of shares from the
rabbi trust benefiting the Executive will occur no earlier than six months after
the Executive’s separation from service, which under this agreement is January
15, 2019. If Executive dies during the postponement period prior to payment of
the postponed amount, the amounts withheld on account of Section 409A shall be
paid to Executive’s estate within 10 days after the date of Executive’s death.


7.Miscellaneous.




4

--------------------------------------------------------------------------------






a.Section 162(m). Any payment hereunder may be deferred to the extent necessary
to preserve deductibility under Section 162(m) of the Internal Revenue Code of
1986, as amended.
b.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.
c.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
If to the Company, to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Lead Independent Trustee


with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: General Counsel
If to Executive, to:
E. Robert Roskind
at the address set forth on the signature page hereof.
Either party may change its address for notices in accordance with this Section
by providing written notice of such change to the other party.
d.Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties agree that
exclusive venue for any litigation, action or proceeding arising from or
relating to this Agreement shall lie in the state or federal courts located in
New York County, New York and each of the parties expressly waives any right to
contest such venue for any reason whatsoever.
e.Assignability. The Executive may not assign Executive’s interest in or
delegate Executive’s duties under this Agreement. This Agreement is personal to
the Executive, and the




5

--------------------------------------------------------------------------------




services to be rendered by Executive under this Agreement must be rendered by
Executive and no other person. The Executive represents and warrants to the
Company that the Executive has no contracts or agreements of any nature that the
Executive has entered into with any other person, firm or corporation that
contain any restraints on the Executive’s ability to perform his obligations
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns. Notwithstanding anything
else in this Agreement to the contrary, (1) the Company will assign this
Agreement to and all rights hereunder shall inure to the benefit of any person,
firm or corporation resulting from the reorganization of the Company or
succeeding to the business or assets of the Company by purchase, merger or
consolidation, (2) if Executive dies during the Pre-Retirement Period, the
benefits due to Executive under this Agreement shall be paid to Executive’s
estate within the timeframes set forth in this Agreement.
f.Entire Agreement. This Agreement, including its incorporated Exhibit A and
Exhibit B, constitutes the entire agreement between the parties, and all prior
understandings, agreements or undertakings between the parties concerning
Executive’s employment, termination of employment, severance benefits, or the
other subject matters of this Agreement are superseded in their entirety by this
Agreement.
g.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
h.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.
i.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.
j.Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.
k.Survivability. Those provisions and obligations of this Agreement which are
intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.
l.Incorporation of Recitals. The recitals set forth in the beginning of this
Agreement are hereby incorporated into the body of this Agreement as if fully
set forth herein.
[Signature Page Follows]




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


 
Lexington Realty Trust
 
 
 
 
 
 
 
By:
/s/ Joseph S. Bonventre
 
 
Name: Joseph S. Bonventre
 
 
Title: Executive Vice President
 
 
 
 
 
 
 
 
 
 
/s/ E. Robert Roskind
 
Executive: E. Robert Roskind





Executive’s Address:


39 Barnes Lane
Purchase, NY 10577


















[Signature Page to Retirement Agreement]
























7

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE AGREEMENT
THIS RELEASE AGREEMENT (this “Agreement”), dated as of                     ,
201__, by and between Lexington Realty Trust, with its principal place of
business at One Penn Plaza, Suite 4015, New York, NY 10119-4015 (the “Company”),
and E. Robert Roskind, residing at the address set forth on the signature page
hereof (“Executive”). Capitalized terms used herein but not defined shall have
the meanings set forth in the Retirement Agreement, dated as of January 14, 2018
(the “Retirement Agreement”), by and between the Company and Executive.
WHEREAS, the Retirement Agreement sets forth the terms and conditions of
Executive’s retirement from employment with the Company effective as of
Retirement Date (as defined in the Retirement Agreement); and
WHEREAS, the Retirement Agreement provides that, in consideration for certain
payments and benefits payable to Executive in connection with Executive’s
retirement, Executive shall fully and finally release the Company Group from all
claims relating to Executive’s employment relationship with the Company and the
termination of such relationship.
Accordingly, the parties hereto agree as follows:
1.
Release.

a.General Release. In consideration of the Company’s obligations under the
Retirement Agreement and for other valuable consideration, Executive hereby
releases and forever discharges the Company Group and each of their respective
officers, employees, trustees, directors and agents (collectively, the “Released
Parties”) from any and all claims, actions and causes of action (collectively,
“Claims”), including, without limitation, any Claims arising under (a) the
Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i), 922(h)(i) and
1057 of the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank
Act”), 7 U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C. § 5567(a) but
excluding from this release any right Executive may have to receive a monetary
award from the SEC as an SEC Whistleblower, pursuant to the bounty provision
under Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or
directly from any other federal or state agency pursuant to a similar program,
or (b) any applicable federal, state, local or foreign law, that Executive may
have, or in the future may possess arising out of (x) Executive’s employment
relationship with and service as a trustee, director, employee, officer or
manager of the Company Group, and the termination of such relationship or
service, or (y) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof; provided, however, that the
release set forth in this Section 1(a) shall not apply to (i) the obligations of
the Company under the Retirement Agreement and (ii) the obligations of the
Company to continue to provide trustee/director and officer indemnification to
Executive as provided in the declaration of trust, bylaws or other governing
documents for the Company. Executive further agrees that the payments and
benefits described in the Retirement Agreement shall be in full satisfaction of
any and all claims for payments or benefits, whether express or implied, that
Executive may have against the Company Group arising out of Executive’s
employment relationship, Executive’s service as a trustee,


A-1

--------------------------------------------------------------------------------





director, employee, officer or manager of the Company Group and the termination
thereof. The provision of the payments and benefits described in the Retirement
Agreement shall not be deemed an admission of liability or wrongdoing by the
Company Group. This Section 1(a) does not apply to any Claims that Executive may
have as of the date Executive signs this Agreement arising under the federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). Claims arising under ADEA are
addressed in Section 1(b) of this Agreement.
b.Specific Release of ADEA Claims. In consideration of the payments and benefits
provided to Executive under the Retirement Agreement, Executive hereby releases
and forever discharges the Company Group and each of their respective officers,
employees, trustees, directors and agents from any and all Claims that Executive
may have as of the date Executive signs this Agreement arising under ADEA. By
signing this Agreement, Executive hereby acknowledges and confirms the
following: (a) Executive is hereby advised by the Company in connection with
Executive’s termination to consult with an attorney of Executive’s choice prior
to signing this Agreement and to have such attorney explain to Executive the
terms of this Agreement, including, without limitation, the terms relating to
Executive’s release of claims arising under ADEA; (b) Executive has been given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of Executive’s choosing with respect thereto; and
(c) Executive is providing the release and discharge set forth in this
Section 1(b) only in exchange for consideration in addition to anything of value
to which Executive is already entitled.
c.Representation. Executive hereby represents that Executive has not instituted,
assisted or otherwise participated in connection with, any action, complaint,
claim, charge, grievance, arbitration, lawsuit or administrative agency
proceeding, or action at law or otherwise against any member of the Company
Group or any of their respective officers, employees, trustees, directors,
shareholders or agents.
2.Cessation of Payments. In the event that Executive (a) files any charge,
claim, demand, action or arbitration with regard to Executive’s employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory entity, except in either case
for a claim for breach of the Retirement Agreement or failure to honor the
obligations set forth therein or (b) breaches any of the covenants or
obligations contained in or incorporated into the Retirement Agreement, the
Company shall be entitled to cease making any payments due pursuant to the
Retirement Agreement.
3.Voluntary Assent. Executive affirms that Executive has read this Agreement,
and understands all of its terms, including the full and final release of claims
set forth in Sections 1(a) and 1(b). Executive further acknowledges that
(a) Executive has voluntarily entered into this Agreement; (b) Executive has not
relied upon any representation or statement, written or oral, not set forth in
this Agreement; (c) the only consideration for signing this Agreement is as set
forth in the Retirement Agreement; and (d) this document gives Executive the
opportunity and encourages Executive to have this Agreement reviewed by
Executive’s attorney and/or tax advisor.




A-2

--------------------------------------------------------------------------------





4. Revocation. This Agreement may be revoked by Executive within the seven-day
period commencing on the date Executive signs this Agreement (the “Revocation
Period”). In the event of any such revocation by Executive, all obligations of
the Company under the Retirement Agreement shall terminate and be of no further
force and effect as of the date of such revocation. No such revocation by
Executive shall be effective unless it is in writing and signed by Executive and
received by the Company prior to the expiration of the Revocation Period.
5.Miscellaneous.
a.Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.
b.Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
If to the Company, to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Lead Independent Trustee


with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: General Counsel
If to Executive, to:
E. Robert Roskind
at the address set forth on the signature page hereof.
Either party may change its address for notices in accordance with this
Section 5(b) by providing written notice of such change to the other party.
c.Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties agree that
exclusive venue for any litigation, action or proceeding arising from or
relating to this Agreement shall lie in the state


A-3

--------------------------------------------------------------------------------





or federal courts located in New York County, New York and each of the parties
expressly waives any right to contest such venue for any reason whatsoever.
d.Benefits; Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives,
legal representatives, successors and, in the case of a sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company, the Company’s assigns.
e.Entire Agreement. This Agreement and the Retirement Agreement constitute the
entire agreement between the parties, and all prior understandings, agreements
or undertakings between the parties concerning Executive’s termination of
employment or the other subject matters of this Agreement (including, without
limitation, the Executive Severance Policy Agreement) are superseded in their
entirety by this Agreement.
f.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
g.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.
h.Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.
i.Incorporation of Recitals. The recitals set forth in the beginning of this
Agreement are hereby incorporated into the body of this Agreement as if fully
set forth herein.
[Signature Page Follows]
 


A-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
        
 
Lexington Realty Trust
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
Executive: E. Robert Roskind





Executive’s Address:


39 Barnes Lane
Purchase, NY 10577
















 
[Signature Page to Release Agreement]






A-5

--------------------------------------------------------------------------------






EXHIBIT B


EXECUTIVE SEVERANCE POLICY AGREEMENT


This executive severance policy agreement (this “Policy Agreement”) applies to
Executive only during the Pre-Retirement Period.


If the Executive’s employment is terminated by the Company without “Cause”
during the Pre-Retirement Period or the Executive terminates employment for
“Good Reason,” the Retirement Agreement shall terminate and be of no further
force and effect and Executive shall be entitled to receive the following
(collectively, the “Without Cause or Good Reason Severance Benefits”):


•
a severance payment equal to two (2) times: the sum of (i) the Executive’s
annual base salary at termination (or if Executive resigned for Good Reason on
account of a reduction in annual base salary, Executive’s annual base salary
immediately prior to such reduction) and (ii) the average of the Executive’s
last two annual cash incentive awards, paid in a lump sum on the 60th day
following the Executive’s termination of employment;

•
a pro rata annual bonus determined by multiplying the average of the last two
annual cash incentive awards by a fraction equal to the number of days employed
during the year of termination divided by 365, paid in a lump sum on the 60th
day following the Executive’s termination of employment; and

•
continuation at the Company’s expense of medical, dental, disability, life
insurance and other employee welfare benefits then provided to the Company’s
executives (“Group Healthcare Benefits”) for a period of two (2) years following
the date of termination, or if the Executive is ineligible for such Group
Healthcare Benefits or if providing such Group Healthcare Benefits would result
in adverse tax consequences under Section 105(h) of the Code or any similar law,
then a lump sum payment of the cash equivalent of the premiums or other
contributions that the Company would otherwise pay to continue coverage of such
Group Healthcare Benefits, paid on the 60th day following Executive’s
termination of employment.



If a “Change in Control” occurs prior to the Retirement Date or a “Change in
Control” occurs following the Retirement Date, but such “Change in Control” was
subject to a definitive written agreement executed by the Company prior to the
Retirement Date, and, in all such cases the Executive is not offered continued
employment with the Company in a substantially similar capacity following
Retirement Date and the Executive’s employment was not terminated by the Company
with “Cause” or by the Executive without “Good Reason”, then, following the
“Change in Control,” the Retirement Agreement shall terminate and be of no
further force and effect and Executive shall be entitled to receive the
following (collectively, the “Change in Control Severance Benefits”):


•
a severance payment equal to two (2) times: the sum of (i) the Executive’s
annual base salary at the earlier of the Retirement Date and the “Change in
Control”





B-1

--------------------------------------------------------------------------------





and (ii) the average of the Executive’s last two annual cash incentive awards,
paid in a lump sum on the 60th day following the “Change in Control;”
•
a pro rata annual bonus determined by multiplying the average of the last two
annual cash incentive awards by a fraction equal to the number of days employed
during the year of termination divided by 365, paid in a lump sum on the 60th
day following the “Change in Control;” and

•
continuation at the Company’s expense of medical, dental, disability, life
insurance and other employee welfare benefits then provided to the Company’s
executives (“Group Healthcare Benefits”) for a period of two (2) years following
the date of the “Change in Control,” or if the Executive is ineligible for such
Group Healthcare Benefits or if providing such Group Healthcare Benefits would
result in adverse tax consequences under Section 105(h) of the Code or any
similar law, then a lump sum payment of the cash equivalent of the premiums or
other contributions that the Company would otherwise pay to continue coverage of
such Group Healthcare Benefits, paid on the date of the “Change in Control.”



If the Executive’s employment is terminated on account of death or by the
Company on account of “Disability,” during the Pre-Retirement Period, the
Retirement Agreement shall terminate and be of no further force and effect and
the Executive or the Executive’s estate or designated beneficiaries shall be
entitled to receive the following (collectively, the “Death or Disability
Severance Benefits”):


•
a benefit payment equal to one (1) times the Executive’s base salary at
termination, paid in a lump sum on the 60th day following Executive’s
termination of employment;

•
a pro rata annual bonus determined by multiplying the average of the last two
annual cash incentive awards by a fraction equal to the number of days employed
during the year of termination divided by 365, paid in a lump sum on the 60th
day following Executive’s termination of employment; and

•
continuation at the Company’s expense of Group Healthcare Benefits for a period
of two (2) years following the date of termination, or if the Executive is
ineligible for such Group Healthcare Benefits or if providing them would result
in adverse tax consequences under Section 105(h) of the Code or any similar law,
then a lump sum payment of the cash equivalent of the premiums or other
contributions that the Company would otherwise pay to continue coverage, paid in
a lump sum on the 60th day following Executive’s termination of employment.



Additionally, upon a termination of the Executive’s employment and a termination
of the Retirement Agreement under all the circumstances described above, (i) all
non-vested time-based awards under any equity award plan of the Company, and all
non-vested but earned performance-based awards under any equity award plan of
the Company shall accelerate, become fully earned and vested, (ii) the end of
the performance period for all non-vested but unearned performance-based awards
under any equity award plan of the Company shall be the date of such termination
and a pro rata amount of any of such awards then deemed to be earned awards
(determined by the




B-2

--------------------------------------------------------------------------------





number of completed days of the performance period for such award divided by the
total number of days in such performance period) shall accelerate, become fully
earned and vested, and (iii) all vested unexercised share option awards shall
terminate on the six month anniversary of such termination of employment (but in
no event later than the maximum term of such option). The benefits described in
this paragraph are part of the Without Cause or Good Reason Severance Benefits,
the Change in Control Severance Benefits or the Death or Disability Severance
Benefits, as the case may be.
If the Executive’s employment is terminated by the Company with “Cause” or the
Executive’s employment is terminated by the Executive without “Good Reason”,
then the Executive shall not be entitled to any payments hereunder, the
Retirement Agreement shall terminate and be of no further force and effect, and
all non-vested awards under any equity award plan of the Company shall be
forfeited and terminate, except that regardless for the reason of Executive’s
termination of employment, Executive shall be entitled to receive the following:
•
any earned but unpaid base salary for the period prior to termination and any
earned but unpaid bonuses relating to any bonus period which has ended at the
time of such termination; and

•
any rights to which the Executive is entitled in accordance with any applicable
plan or program provisions under any employee benefit plan, program or
arrangement, fringe benefit or incentive plan.



Notwithstanding anything to the contrary contained in this Policy Agreement,
Executive shall not be entitled to receive either the Without Cause or Good
Reason Severance Benefits, the Change in Control Severance Benefits or the Death
or Disability Severance Benefits, as the case may be, unless Executive signs a
general release in the form prescribed by the Company (the “General Release”),
which shall be substantially in the form attached as Appendix A, and the General
Release becomes effective and irrevocable by the 55th day following Executive’s
termination of employment.
“Cause” is defined as (i) the Executive’s commission, conviction of, plea of
nolo contendere to, or written admission of the commission of, a felony (but not
a traffic infraction or similar offense); (ii) any act by the Executive
involving moral turpitude, fraud or misrepresentation with respect to the
Company or its Affiliates or the Executive’s duties for the Company or its
affiliates; or (iii) gross negligence or willful misconduct on the part of the
Executive in the performance of the Executive’s duties as an employee, officer
or member of the Company or its affiliates (that in only the case of gross
negligence results in a material economic harm to the Company).
“Change in Control” shall mean:
(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Ownership”) of
50% or more of either (i) the then outstanding common shares of beneficial
interest of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled




B-3

--------------------------------------------------------------------------------





to vote generally in the election of trustees (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (4) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (C) below; or
(B) Individuals who, as of the date hereof, constitute the Board of Trustees of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Trustees of the Company; provided, however, that any
individual becoming a trustee subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the trustees then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of trustees or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
(C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the persons who had Beneficial
Ownership, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination have
Beneficial Ownership of more than 50%, respectively, of the then outstanding
common shares of beneficial interest and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination) acquires
Beneficial Ownership of 50% or more of, respectively, the then outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
entity except to the extent that such ownership existed prior to the Business
Combination and (3) at least a majority of the members of the board of trustees
or board of directors, as the case may be, of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement with the successor or purchasing entity in
respect of such Business Combination, or of the action of the Board of Trustees
of the Company, providing for such Business Combination; or
(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.




B-4

--------------------------------------------------------------------------------





“Disability” is defined as the mental or physical incapacity of the Executive
such that (i) the Executive is receiving long-term disability benefits under a
Company-sponsored long-term disability policy or (ii) if clause (i) does not
apply, the Executive has been incapable as a result of illness, disease, mental
or physical disability, disorder, infirmity, or impairment or similar cause of
performing the Executive’s essential duties and responsibilities for any period
of 180 days (whether or not consecutive) in any consecutive 365 day period,
which shall be determined by an approved medical doctor selected by the Company
and the Executive. If the Company and the Executive cannot agree on a medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third who shall be the approved medical doctor for this purpose.


“Good Reason” is defined as the occurrence of the following events without the
Executive’s written consent: (i) a material reduction of the Executive’s
authority, duties and responsibilities, or the assignment to the executive
officer of duties materially inconsistent with the Executive’s position or
positions with the Company (in all cases subject to the Retirement Agreement
this Policy Agreement is a part of and the transition of Executive’s
responsibilities under the Agreement); or (ii) a reduction in the Executive’s
rate of base salary. However, an event that otherwise would constitute Good
Reason shall not constitute Good Reason unless (a) Executive provides the
Company with written notice, no later than 30 days after the initial occurrence
of such event constituting Good Reason, indicating an intent to resign due to
such event; (b) the Company does not in fact cure such event within 90 days of
receiving such written notice; and (c) Executive actually terminates employment
during the 30 day period after the end of the 90-day cure period.


Any provision of this Policy Agreement to the contrary notwithstanding, if any
of the payments or benefits provided for in this Policy Agreement, together with
any other payments which Executive has a right to receive from the Company or
any of its affiliates, constitute a “parachute payment”, as defined in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
payments pursuant to this Policy Agreement shall be reduced, if necessary to the
largest amount as will result in no portion of such payments being subject to
the excise tax imposed by Section 4999 of the Code, all as determined by the
Company based on the advice of its tax advisor.


Any payments made to Executive under this Policy Agreement shall be reduced by
any applicable withholding taxes or other amounts required to be withheld by law
or contract.


This Policy Agreement is intended to meet, or be exempt from, the requirements
of Section 409A of the Code and the regulations and interpretive guidance
promulgated thereunder (collectively, “Section 409A”), with respect to amounts
subject thereto, and shall be interpreted and construed consistent with that
intent. No expenses eligible for reimbursement, or in-kind benefits to be
provided, during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, to the extent subject to the
requirements of Section 409A, and no such right to reimbursement or right to
in-kind benefits shall be subject to liquidation or exchange for any other
benefit. For purposes of Section 409A, each payment in a series of installment
payments provided under this Policy Agreement shall be treated as a separate
payment. Any payments to be made under this Policy Agreement upon a termination
of employment shall only be made upon a “separation from service” under
Section 409A as determined by the Company based on the advice of its tax
advisor. If amounts payable under this Policy Agreement do not qualify for
exemption from




B-5

--------------------------------------------------------------------------------





Section 409A at the time of Executive’s separation from service and therefore
are deemed deferred compensation subject to the requirements of Section 409A on
the date of such separation from service, then if Executive is a “specified
employee” under Section 409A, as determined by the Company based on the advice
of its tax advisor, on the date of Executive’s separation from service, payment
of the amounts hereunder shall be delayed for a period of six months from the
date of Executive’s separation from service if required by Section 409A. The
accumulated postponed amount shall be paid in a lump sum within 10 days after
the end of the six-month period. If Executive dies during the postponement
period prior to payment of the postponed amount, the amounts withheld on account
of Section 409A shall be paid to Executive’s estate within 10 days after the
date of Executive’s death.


Any payment hereunder may be deferred to the extent reasonably necessary to
preserve deductibility under Section 162(m) of the Internal Revenue Code of
1986, as amended.


This Policy Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns. Notwithstanding anything else in this
Policy Agreement to the contrary, the Company will assign this Policy Agreement
to and all rights hereunder shall inure to the benefit of any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger or consolidation.


This Policy Agreement is designed to be an “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). This Plan also is designed to be a “top hat” welfare
benefit plan under Section 104(a)(3) of ERISA and, if ever considered a “pension
plan,” it shall be a top hat pension plan.
If any contest or dispute shall arise between the Company and Executive
regarding or as a result of any provision of this Policy Agreement, the Company
shall reimburse Executive for all legal fees and expenses reasonably incurred by
Executive in connection with such contest or dispute, but only if Executive is
successful in respect of substantially all of Executive’s claims pursued or
defended in connection with such contest or dispute.  Such reimbursement shall
be made as soon as practicable, and not more than 60 days, following the
resolution of such contest or dispute (whether or not appealed).


To the extent U.S. Federal law does not apply, this Policy Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
The parties agree that exclusive venue for any litigation, action or proceeding
arising from or relating to this Policy Agreement shall lie in the state or
federal courts located in New York County, New York and each of the parties
expressly waives any right to contest such venue for any reason whatsoever.


The Executive may not assign Executive’s interest in this Policy Agreement.






B-6

--------------------------------------------------------------------------------






APPENDIX A
GENERAL RELEASE
THIS GENERAL RELEASE (this “Release”), dated as of                     , 201__,
by [ ], residing at the address set forth on the signature page hereof
(“Executive”). Capitalized terms used herein but not defined shall have the
meanings set forth in the Severance Policy Agreement (the “Severance Agreement”)
incorporated into and attached as Exhibit B to that certain Retirement
Agreement, dated as of January 14, 2018 (the “Retirement Agreement”), by and
between the Company and Executive.
WHEREAS, the Severance Agreement provides that, in consideration for certain
payments and benefits payable to Executive in connection with certain
terminations of Executive’s employment with the Company, Executive shall fully
and finally release the Company and its subsidiaries and affiliates
(collectively, the “Company Group”) from all claims relating to Executive’s
employment relationship with the Company and the termination of such
relationship.
Accordingly, the Executive agrees as follows:
1.
Release.

a.General Release. In consideration of the Company’s obligations under the
Severance Agreement and for other valuable consideration, Executive hereby
releases and forever discharges the Company Group and each of their respective
officers, employees, trustees, directors and agents (collectively, the “Released
Parties”) from any and all claims, actions and causes of action (collectively,
“Claims”), including, without limitation, any Claims arising under (a) the
Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i), 922(h)(i) and
1057 of the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank
Act”), 7 U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C. § 5567(a) but
excluding from this release any right Executive may have to receive a monetary
award from the SEC as an SEC Whistleblower, pursuant to the bounty provision
under Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or
directly from any other federal or state agency pursuant to a similar program,
or (b) any applicable federal, state, local or foreign law, that Executive may
have, or in the future may possess arising out of (x) Executive’s employment
relationship with and service as a trustee, director, employee, officer or
manager of the Company Group, and the termination of such relationship or
service, or (y) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof; provided, however, that the
release set forth in this Section 1(a) shall not apply to (i) the obligations of
the Company under the Severance Agreement and (ii) the obligations of the
Company to continue to provide trustee/director and officer indemnification to
Executive as provided in the declaration of trust, bylaws or other governing
documents for the Company. Executive further agrees that the payments and
benefits described in the Severance Agreement shall be in full satisfaction of
any and all claims for payments or benefits, whether express or implied, that
Executive may have against the Company Group arising out of Executive’s
employment relationship, Executive’s service as a trustee, director, employee,
officer or manager of the Company Group and the termination thereof. The
provision of the payments and benefits described in the Severance Agreement
shall not be deemed an admission of liability or wrongdoing by the Company
Group. [If applicable: This Section 1(a) does not apply to any Claims that
Executive may have as of the date Executive signs




B-Appendix A-1

--------------------------------------------------------------------------------





this Release arising under the federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). Claims arising under ADEA are addressed in Section 1(b) of
this Release.]
b.[If applicable: Specific Release of ADEA Claims. In consideration of the
payments and benefits provided to Executive under the Severance Agreement,
Executive hereby releases and forever discharges the Company Group and each of
their respective officers, employees, trustees, directors and agents from any
and all Claims that Executive may have as of the date Executive signs this
Release arising under ADEA. By signing this Release, Executive hereby
acknowledges and confirms the following: (a) Executive is hereby advised by the
Company in connection with Executive’s termination to consult with an attorney
of Executive’s choice prior to signing this Release and to have such attorney
explain to Executive the terms of this Release, including, without limitation,
the terms relating to Executive’s release of claims arising under ADEA;
(b) Executive has been given a period of not fewer than 21 days to consider the
terms of this Release and to consult with an attorney of Executive’s choosing
with respect thereto; and (c) Executive is providing the release and discharge
set forth in this Section 1(b) only in exchange for consideration in addition to
anything of value to which Executive is already entitled.
c.Representation. Executive hereby represents that Executive has not instituted,
assisted or otherwise participated in connection with, any action, complaint,
claim, charge, grievance, arbitration, lawsuit or administrative agency
proceeding, or action at law or otherwise against any member of the Company
Group or any of their respective officers, employees, trustees, directors,
shareholders or agents.
2.Cessation of Payments. In the event that Executive (a) files any charge,
claim, demand, action or arbitration with regard to Executive’s employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory entity, except in either case
for a claim for breach of the Severance Agreement or failure to honor the
obligations set forth therein or (b) breaches any of the covenants or
obligations contained in or incorporated into the Severance Agreement, the
Company shall be entitled to cease making any payments due pursuant to the
Severance Agreement.
3.Voluntary Assent. Executive affirms that Executive has read this Release, and
understands all of its terms, including the full and final release of claims set
forth in Sections 1(a) and 1(b). Executive further acknowledges that
(a) Executive has voluntarily entered into this Release; (b) Executive has not
relied upon any representation or statement, written or oral, not set forth in
this Release; (c) the only consideration for signing this Release is as set
forth in the Severance Agreement; and (d) this document gives Executive the
opportunity and encourages Executive to have this Release reviewed by
Executive’s attorney and/or tax advisor.
4. Revocation. This Release may be revoked by Executive within the seven-day
period commencing on the date Executive signs this Release (the “Revocation
Period”). In the event of any such revocation by Executive, all obligations of
the Company under the Severance Agreement shall terminate and be of no further
force and effect as of the date of such revocation.




B-Appendix A-2

--------------------------------------------------------------------------------





No such revocation by Executive shall be effective unless it is in writing and
signed by Executive and received by the Company prior to the expiration of the
Revocation Period.
5.Miscellaneous.
a.Severability. As the provisions of this Release are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Release, any
term, restriction, covenant, or promise hereof is found to be unreasonable or
otherwise unenforceable, then such decision shall not affect the validity of the
other provisions of this Release, and such invalid term, restriction, covenant,
or promise shall also be deemed modified to the extent necessary to make it
enforceable.
b.Notice. For purposes of this Release, notices, demands and all other
communications provided for in this Release shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
If to the Company, to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Lead Independent Trustee


with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: General Counsel
If to Executive, to at the address set forth on the signature page hereof.
Either party may change its address for notices in accordance with this
Section 5(b) by providing written notice of such change to the other party.
c.Governing Law and Venue. This Release shall be governed by and construed in
accordance with the laws of the State of New York. The Executive agrees that
exclusive venue for any litigation, action or proceeding arising from or
relating to this Release shall lie in the state or federal courts located in New
York County, New York and the Executive expressly waives any right to contest
such venue for any reason whatsoever.
d.Benefits; Binding Effect. This Release shall be binding upon the Executive and
its heirs, personal representatives, legal representatives and successors. This
Release shall inure to the benefit of the Company and its legal representatives,
successors and, in the case of a sale of all or substantially all of the
Company’s assets, or upon any merger, consolidation or reorganization of the
Company, the Company’s assigns.






B-Appendix A-3

--------------------------------------------------------------------------------





e.Entire Agreement. This Release, together with the other provisions of the
Severance Agreement, constitute the entire agreement between the Executive and
the Company, and all prior understandings, agreements or undertakings between
the Executive and the Company concerning Executive’s termination of employment
or the other subject matters of this Agreement are superseded in their entirety
by this Release and the other provisions of the Severance Agreement.
f.Waivers and Amendments. This Release may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Executive and the Company. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of the Company of any such
right, power or privilege nor any single or partial exercise of any such right,
power or privilege, preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.
g.Interpretation. As Executive has had the opportunity to consult with legal
counsel, no provision of this Release shall be construed against or interpreted
to the disadvantage of the Company by reason of the Company having, or being
deemed to have, drafted, devised, or imposed such provision.
h.Incorporation of Recitals. The recitals set forth in the beginning of this
Release are hereby incorporated into the body of this Release as if fully set
forth herein.
[Signature Page Follows]
 




B-Appendix A-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has signed Executive’s name as of the day and
year first above written.


 
Executive:

                        


Executive’s Address:














 
[Signature Page to Release]






B-Appendix A-5